              Case 1:20-cv-03799-N/A Document 1          Filed 10/26/20     Page 1 of 3
                                                                                          Form 3-1


 UNITED STATES COURT OF INTERNATIONAL TRADE                                          FORM 3


HYUNDAI STEEL COMPANY,

                           Plaintiff,
                                                              SUMMONS
         v.                                                   Court No. 20-03799

UNITED STATES,

                           Defendant.



TO:      The Attorney General, the Department of Commerce, and/or the Commissioner of U.S.
         Customs and Border Protection, and/or the United States International Trade
         Commission:

PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(c) to contest the determination described below.

                                        /s/ Mario Toscano
                                         Clerk of the Court


     1. Plaintiff Hyundai Steel Company (“Hyundai Steel”) is a foreign producer and exporter of
        hot-rolled steel flat products from the Republic of Korea. Plaintiff is an interested party
        within the meaning of 19 U.S.C. § 1677(9)(A) and was a party to the U.S. Department of
        Commerce’s January 1, 2017 – December 31, 2017 countervailing duty administrative
        review of Certain Hot-Rolled Steel Flat Products from the Republic of Korea. Plaintiff
        has standing to commence this action under 28 U.S.C. § 2631(c) and 19 U.S.C.
        § 1516a(a)(2)(A)(i)(I).
        (Name and standing of plaintiff)

     2. Plaintiff contests aspects of the U.S. Department of Commerce, International Trade
        Administration’s final results of the January 1, 2017 – December 31, 2017 countervailing
        duty administrative review of the countervailing duty order on Certain Hot-Rolled Steel
        Flat Products from the Republic of Korea. See Certain Hot-Rolled Steel Flat Products
        From the Republic of Korea: Final Results of Countervailing Duty Administrative
        Review, 2017, 85 Fed. Reg. 64,122 (Dep’t Commerce Oct. 9, 2020).
        (Brief description of contested determination)

3.       September 28, 2020
         (Date of determination)

13787914–1
          Case 1:20-cv-03799-N/A Document 1          Filed 10/26/20    Page 2 of 3
                                                                                     Form 3-2



4.     Commerce’s Final Results were published in the Federal Register on October 9, 2020.
       (If applicable, date of publication in Federal Register of notice of contested
       determination)

/s/ Brady W. Mills                             Brady W. Mills
Signature of Plaintiff’s Attorney              Morris, Manning & Martin, LLP
                                               1401 Eye Street, NW Suite 600
October 26, 2020                               Washington, DC 20005
Date                                           (202) 216-4116
                                               bmills@mmmlaw.com
          Case 1:20-cv-03799-N/A Document 1               Filed 10/26/20     Page 3 of 3
                                                                                           Form 3-3


               SERVICE OF SUMMONS BY THE CLERK OF THE COURT

If this action, described in 28 U.S.C. § 1581(c), is commenced to contest a determination listed
in section 516A(a)(2) or (3) of the Tariff Act of 1930, the action is commenced by filing a
summons only, and the clerk of the court is required to make service of the summons. For that
purpose, list below the complete name and mailing address of each defendant to be served.

UPON THE UNITED STATES

Attorney-in-Charge
U.S. Department of Justice
International Trade Field Office
National Courts Branch
Room 346
26 Federal Plaza
New York, NY 10278

Jeanne Davidson, Esq.
Director, Civil Division
U.S. Department of Justice
Commercial Litigation Branch
1100 L Street, NW, Room 12124
Washington, D.C.20530

UPON THE DEPARTMENT OF COMMERCE

Peter Davidson
General Counsel
U.S. Department of Commerce
Mail Stop 5875 HCHB
14th Street & Constitution Avenue, NW
Washington, D.C.20230

Chief Counsel
U.S. Department of Commerce
Office of the Chief Counsel for Trade Enforcement and Compliance
International Trade Administration
1401 Constitution Ave., NW
Washington, DC 20230

(As amended July 21, 1986, eff. Oct. 1, 1986; Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28,
2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011; July 17, 2017, eff. July 17, 2017; Oct. 25,
2017, eff. Oct. 25, 2017; Sept. 18, 2018, eff. Oct. 15, 2018.)
